OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed and case remitted to the Appellate Division, First Department, for consideration of the facts (CPL 470.25 [2] [d]; 470.40 [2] [b]). We agree with the dissenting Justices below (111 AD2d 87, 89-91) that any error of the prosecutor, in referring to his pretrial involvement in the case, was harmless (see, People v Paperno, 54 NY2d 294; People v Ortiz, 54 NY2d 288) and that the prosecutor’s cross-examination of defendant’s character witnesses was proper (see, People v Kuss, 32 NY2d 436). There is no ground, therefore, for holding that defendant has been deprived of his fundamental right to a fair trial by the prosecutor’s conduct.
Concur: Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander, Titone and Hancock, Jr.